Citation Nr: 1623556	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2013, the Board granted the Veteran's claim of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, under 38 U.S.C.A. § 1114(l), i.e., at the "l" rate.  See 38 C.F.R. § 3.350(b)(3) (2015).  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court), arguing that he was entitled to a higher rate of SMC, specifically, at the "r" rate.  See 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  In an Order dated in January 2015, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In a decision dated in April 2015, the Board denied the claim for a higher rate of SMC, and the Veteran again appealed to the Court.  Again, the parties filed a JMR requesting that the April 2015 Board decision be vacated and remanded; an October 2015 Court order granted the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was last considered by the RO in an April 2010 statement of the case which continued to deny the Veteran's claim for SMC based on the need for regular aid and attendance (A&A).  Since then, not only has A&A been granted, but the Veteran has been granted service connection for additional disabilities, and considerable additional pertinent evidence has been received.  Although in an April 2016 statement, the Veteran's representative waived consideration of the duties to assist and notify, as well as RO consideration of the evidence submitted with that statement, the majority of the new evidence is not covered by that waiver.  In particular, over 1,000 pages of VA treatment records, dated from 2002 to May 2016, have been downloaded into the Veteran's Virtual VA electronic file, and most of these have not been considered in connection with the current SMC appeal, nor, apparently, has the Veteran or his representative been made aware of the records.  Likewise, a March 2015 VA examination, which included findings pertaining to peripheral neuropathy and the other service-connected disabilities, has not been considered by the RO in connection with this claim.  

Regarding the Veteran's service-connected disability status, in a rating decision dated in April 2015, service connection for peripheral neuropathy of the femoral nerve of the left lower extremity and of the right lower extremity was granted, with a 20 percent rating assigned for each, effective August 5, 2014.  His combined disability rating from that date is 90 percent.  

Based on the foregoing, it is the Board's judgment that to safeguard due process, the appeal must be remanded for the Agency of Original Jurisdiction (AOJ) to consider, for the first time, the question of whether the Veteran is entitled to SMC at the "r" rate, pursuant to 38 U.S.C.A. § 1114(r).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for entitlement to SMC at the "r" rate, based on all relevant evidence of record, to include all relevant evidence received since the April 2010 statement of the case, such as the arguments submitted by the Veteran's representative in March 2016, the lay affidavits from the Veteran and his wife received in March 2016, and the April 2015 rating decision granting service connection for peripheral neuropathy of the femoral nerve of both lower extremities.  In addition, the March 2015 VA examination report should be reviewed, as well as the VA treatment (Capri) records added to the Virtual VA file on April 22, 2015 (two sets, one from the Central Texas Veterans Health Care System (HCS), and one from the VA North Texas HCS), on May 6, 2016.  

Briefly, the Veteran contends the following:

(a) That he has loss of use of both feet due to peripheral neuropathy, pursuant to 38 C.F.R. §§ 3.350(a)(2) and 4.68, which entitles him to SMC at the "l" rate under 38 C.F.R. § 3.350(b)(1) based on peripheral neuropathy of the lower extremities, alone;

(b) That he is also entitled to SMC based on the need for A&A, based solely on his other service-connected disabilities of diabetes mellitus, depression, and peripheral neuropathy of both upper extremities, i.e., without regard to the peripheral neuropathies of the lower extremities, which would entitle him to SMC at the "l" rate under 38 C.F.R. § 3.350(b)(3);

(c) That, as such, he is entitled to SMC at the "o" rate (38 U.S.C.A. § 1114(o)), based on entitlement to two or more of the "l" rates, as long as no condition is considered twice.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(1(ii).  

(d) That based on his entitlement to SMC at the "o" rate, and his need for A&A, he is entitled to SMC at the "r-1" rate.  See 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).  

(e) Finally, address whether entitlement to SMC at the "r-2" rate is warranted, pursuant to 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.350(h)(2).  

The RO's decision must address all of these factors.  

2.  If this decision represents less than a full grant of the benefit sought by the Veteran, prepare a supplemental statement of the case (SSOC) that addresses the sequential factors noted above, in light of all evidence of record, including that received after the April 2010, as outlined above.  Furnish the Veteran and his representative with the SSOC and give them an opportunity to respond before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




